Citation Nr: 0942521	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-38 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 25, 2005, 
for the award of a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
awarded a TDIU rating, effective April 25, 2005.  In March 
2009, the Board remanded that claim for additional 
development.

FINDINGS OF FACT

1.  The Veteran is service connected for PTSD, rated as 50 
percent disabling from December 22, 2003, to April 24, 2005, 
and as 70 percent disabling from April 25, 2005, to the 
present.  He does not have any other service-connected 
disabilities.

2.  The preponderance of the evidence does not show that the 
Veteran was unemployable solely due to his PTSD prior to 
April 25, 2005.


CONCLUSION OF LAW

The requirements for an effective date earlier than April 25, 
2005, for the award of service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply.  Hurd 
v. West, 13 Vet. App. 449 (2000).  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if the application is received 
within one year from that date.  Otherwise, the effective 
date will be the date of VA receipt of the claim for 
increase, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 
(1998).

The Veteran's only service-connected disability is PTSD.  He 
was awarded service connection and assigned a 50 percent 
disability rating, effective December 22, 2003, the date the 
claim was received.  In June 2004, he filed a notice of 
disagreement, asserting that a higher rating was warranted, 
and also submitted a formal claim for a TDIU rating.  A May 
2005 rating decision increased the disability rating for PTSD 
from 50 to 70 percent, effective April 25, 2005, and awarded 
a TDIU rating, also effective April 25, 2005.  That date was 
assigned as the earliest date of evidence showing an increase 
in the Veteran's disability.

Because the Veteran had no service-connected disabilities 
prior to December 22, 2003, the Board finds that a TDIU is 
not warranted before that date.  In the absence of service-
connected disabilities, a Veteran cannot have individual 
unemployability by reason of service-connected disabilities.  
38 C.F.R. § 4.16 (2009).  Therefore, the Board will examine 
whether an effective date between December 22, 2003, and 
April 25, 2005, is warranted for TDIU.

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2009).

In this case, the Veteran first met the percentage criteria 
of 38 C.F.R. § 4.16(a) for consideration for a TDIU on April 
25, 2005, the effective date of the award of a 70 percent 
rating for PTSD.  Prior to that date, he did not meet the 
percentage criteria of 38 C.F.R. § 4.16(a).  

It is the established policy of VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2009).  A finding of total disability is appropriate 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).  A Veteran may be considered as 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he is unable to secure further 
employment.  38 C.F.R. § 4.18 (2009).

Therefore, the Board must consider whether the Veteran was 
unable to secure or follow a substantially gainful occupation 
due to his PTSD prior to April 25, 2005.  The Board finds 
that the record does not show that the Veteran's disability 
had worsened or that he had become unemployable due to his 
service-connected disability on a factually ascertainable 
date prior to that date.

The record reflects that the Veteran is a high school 
graduate who attended four years of college and received a 
business degree after leaving the military.  He then worked 
for approximately 20 years as a technician for IBM before 
being laid off and accepting a data entry job with another 
computer services firm, where he was employed until April 
2003.  A statement from that former employer indicates that 
the Veteran was terminated due to corporate downsizing.  
Additionally, his wife of 17 years submitted a January 2004 
statement indicating that, during his period of employment, 
the Veteran had worked "the second or third shift" so as to 
avoid contact with other people and to accommodate his PTSD-
related insomnia.

The Veteran underwent a private psychiatric examination in 
December 2003 in which he reported witnessing the injuries 
and deaths of numerous fellow soldiers while serving as a 
medic in Vietnam.  The Veteran stated that since leaving the 
military, he had experienced chronic mental health problems, 
including intrusive thoughts, distressing dreams, flashbacks, 
anhedonia, social withdrawal, sleep disturbance, 
irritability, anger, exaggerated startle response, and 
concentration and memory problems.  Mental status examination 
revealed a depressed and anxious mood and a restricted 
affect.  However, the Veteran's thought processes, judgment, 
and insight were all found to be within normal limits.  He 
did not manifest any current hallucinations or delusions.  
Nor did he exhibit suicidal or homicidal tendencies.  

Following the examination, the private psychiatrist diagnosed 
the Veteran with chronic, severe PTSD, and assigned him a 
Global Assessment and Functioning (GAF) score of 30.  The 
examiner also opined that the Veteran's psychiatric 
disability prevented him from sustaining work or social 
relationships and rendered him completely and totally 
disabled and unemployable.  Significantly, however, the 
examiner did not provide a rationale for the opinions or 
indicate that those opinions were based on a review of the 
Veteran's service and post-service medical records, his 
employment records, or other pertinent evidence in his claims 
folder.  Nor did that examiner reconcile the assignment of a 
GAF score of 30, which is indicative of behavior considerably 
influenced by delusions or hallucinations, serious impairment 
in communication or judgment, or inability to function in 
almost all areas, with the Veteran's lack of hallucinations 
and delusions and normal thought processes, judgment, and 
insight shown on mental status examination.  

The Veteran was afforded a VA examination in March 2004 in 
which he described the same PTSD symptoms he had reported 
during the private examination.  He also stated that shortly 
after leaving the military, he had tried to hang himself, but 
had been saved because "the rope broke."  The Veteran 
denied any history of hospitalization for his PTSD symptoms 
but stated that he had recently sought outpatient treatment 
and been prescribed medication.  With regard to his 
occupational and social history, the Veteran indicated that 
he had been laid off the previous year and thereafter had 
looked for work but had been unable to find employment on 
account to his problems interacting with other people.  He 
stated that he lived with his wife and child, but had few 
friends.  His daily activities and hobbies included assisting 
with household chores, watching TV, woodworking, and 
occasionally attending church.  

On mental status examination, the Veteran appeared alert and 
cooperative, with an appropriate affect and a "somewhat 
subdued" mood.  He did not display any loose associations or 
flights of ideas or any bizarre motor movements or ticks.  
Nor did he exhibit any delusions, hallucinations, suspicious 
tendencies, or signs of homicidal or suicidal intent.  No 
abnormalities were found with respect to his thought 
processes, communication, and memory, and his insight, 
judgment, and intellectual capacity were all deemed adequate.  
Based upon the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with 
PTSD and assigned him a GAF score of 51, which was consistent 
with moderate to moderately severe impairment.  The VA 
examiner also opined that the Veteran should be referred for 
vocational rehabilitation "to better help him accommodate 
his condition and hopefully increase his level of 
psychosocial functioning." 

The Veteran's VA medical records dated from July 2004 to 
February 2005 show that he underwent individual and group 
therapy for his PTSD symptoms.  He was clinically found to 
have a depressed mood and a constricted affect and was 
assessed as having a GAF of 55, reflecting moderate 
impairment.  Additionally, a report of a July 2004 VA mental 
health consultation referenced the Veteran's prior education 
and employment experience and expressly noted that his 
rehabilitation potential was "amenable to treatment."  
However, in a November 2004 statement, the private 
psychiatrist who had performed the December 2003 examination 
indicated that the Veteran's PTSD symptoms remained severe 
and rendered him "unable to work in any work climate or 
environment."  No rationale was provided for that 
assessment.  

Pursuant to the Board's March 2009 remand, the reports of the 
private and VA examinations, along with the rest of the 
Veteran's claims folder, were referred to the Director of 
Compensation and Pension Service (Director) for consideration 
of an extra-schedular rating under 38 C.F.R. § 4.16(b).  
However, in an August 2009 decision, the Director expressly 
concluded that, notwithstanding the private psychiatrist's 
December 2003 and November 2004 determinations that the 
Veteran's PTSD rendered him completely and permanently 
disabled, the overall evidence of record failed to show that 
he was unable to maintain gainful employment prior to April 
25, 2005.  As grounds for that opinion, the Director 
referenced the March 2004 VA examiner's report, which 
assigned the Veteran a GAF of 51 and indicated that he should 
be referred for vocational rehabilitation, as well as the 
subsequent VA medical records showing that the Veteran was 
receiving treatment for his PTSD symptoms, that his GAF 
scores reflected only moderate impairment, and that he 
exhibited rehabilitation potential.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the March 2004 VA examiner's opinion 
that the Veteran's PTSD was productive of no more than 
moderately severe impairment and that he should be referred 
for vocational rehabilitation, is more probative and 
persuasive than the countervailing opinions of the private 
psychiatrist.  The March 2004 VA examiner's opinion was based 
on a thorough and detailed examination of Veteran and the 
claims folder and contains a well-reasoned rationale that 
specifically addresses pertinent medical data from the 
record.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
Veteran's history, and the thoroughness and detail of the 
opinion).  Additionally, that VA examiner's findings are 
consistent with the other lay and clinical evidence of 
record, including the statement from the Veteran's last 
employer, indicating that he was laid off due to downsizing 
and not on account of any psychiatric problems; the VA 
medical records showing that while the Veteran's PTSD was 
manifested by a depressed mood and a constricted affect, he 
had a GAF score of 55 and did not display symptoms suggestive 
of more severe psychological impairment; and the report of 
the July 2004 VA mental health consultation, which expressly 
indicated that the Veteran exhibited vocational 
rehabilitation potential.

In contrast, the private psychiatrist's December 2003 opinion 
and subsequent November 2004 statement, indicating that the 
Veteran suffered from chronic, severe PTSD, which rendered 
him completely and permanently unemployable, were not 
supported by a rationale, which weighs against the probative 
value of those statements.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  Additionally, the private examiner did not indicate 
that the conclusions were based on a review of the Veteran's 
medical records or other pertinent clinical evidence in his 
claims folder.  That further limits the probative value of 
those opinions.  Moreover, the private examiner appears to 
have based the conclusion regarding the Veteran's employment 
restrictions entirely on the Veteran's own statements.  Thus, 
they are no more probative than the facts alleged by the 
Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  
Furthermore, the private examiner's determination regarding 
the Veteran's overall level of impairment and assignment of a 
low GAF of 30 are inconsistent with the other evidence of 
record, including that examiner's own clinical findings that 
the Veteran's thought processes, judgment, and insight were 
normal and that he did not display any current hallucinations 
or delusions, or any suicidal or homicidal tendencies.  
Indeed, the clinical findings made by that private examiner 
do more to support the conclusions of the March 2004 VA 
examiner and other VA treating providers, who determined that 
the Veteran's PTSD was productive of no more than moderately 
severe impairment and assigned him GAFs of 51 and 55.

After a thorough review of the record, the Board finds that 
the increase in the Veteran's PTSD that qualified him for a 
TDIU rating was not shown to have occurred on a factually 
ascertainable date prior to April 25, 2005.  The Board 
recognizes that the Veteran has been service connected for 
PTSD since December 22, 2003, and that he has presented lay 
testimony and clinical evidence indicating that his PTSD 
symptoms interfered with his ability to obtain and maintain 
employment from that time onward.  Nevertheless, the Board 
finds that the March 2004 VA medical examiner's opinion and 
subsequent VA medical records, indicating that, while the 
Veteran's PTSD interfered with his ability to interact with 
others, it did not result in complete social isolation, and 
that his overall symptoms were productive of no more than 
moderately severe impairment and did not rule out the 
potential for rehabilitation, constitute strong persuasive 
evidence that his service-connected disability did not render 
him permanently unemployable prior to April 25, 2005.  The 
Board also observes that the clinical findings of the 
Veteran's private psychiatrist, revealing an absence of 
cognitive deficiencies, active suicidal or homicidal 
tendencies, delusions, and hallucinations, do not support 
that examiner's unsubstantiated conclusions about the 
severity of the Veteran's PTSD before April 25, 2005, but 
instead indicate that his overall level of impairment during 
that period was no more than moderately severe and did not 
preclude all forms of employment.

The Board is sympathetic to the Veteran's contentions that he 
has been unable to work since he was laid off in 2003, as 
well as the January 2004 statement from his wife detailing 
how his service-connected disability interfered with his 
prior employment.  However, the preponderance of the evidence 
does not establish that the Veteran's PTSD standing alone, 
when considered in association with his educational 
attainment and occupational background, rendered him unable 
to secure or follow a substantially gainful occupation prior 
to the findings of the April 25, 2005, VA examination.  
Rather, the evidence indicates that the Veteran was laid off 
in March 2003 due to corporate downsizing, and that while he 
may have had a difficult time obtaining employment, he was 
not shown by the evidence of record to be permanently and 
totally disabled prior to April 25, 2005.

The Board has already directed that the claim be referred to 
the VA Director of the Compensation and Pension Service for 
extraschedular consideration.  However, the Director 
expressly concluded that the overall evidentiary record 
failed to demonstrate that the Veteran's service-connected 
PTSD rendered him unable to obtain gainful employment prior 
to April 25, 2005.  Indeed, the Board concurs that the 
evidence does not show that the Veteran's service-connected 
PTSD alone precluded his obtaining or maintaining any form of 
employment before that date.  Moreover, prior to April 25, 
2005, the Veteran was in receipt of a 50 percent disability 
rating for his PTSD, which reflected the impairment of his 
employability occasioned by that service-connected 
disability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability rating prior to April 25, 2005, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for an earlier effective date for 
a TDIU rating and that claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

The appellant's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
a TDIU rating.  Once a claim is granted it is substantiated 
and additional notice is not required.  Thus, any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §  5103(a), § 
5103A, or 38 C.F.R. § 3.159, and that the appellant is not 
prejudiced as a result of the Board's adjudication of his 
claim.


ORDER


An effective date earlier than April 25, 2005, for the grant 
of a total disability rating based on individual 
unemployability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


